UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6111



GEORGE SAMUEL GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE, Director of Department of Cor-
rections; DOCTOR FAHEY, C.M.S. Mental/Program
Director; FRED SHILLING, Health/Service Direc-
tor; C. WILLIAMS, CMS Medical Administrator;
D. GARRATHY, Warden of Greensville Correction-
al Center; JOHN B. TAYLOR, Warden of Sussex I
Prison; DOCTOR CESSEN, Mental Health Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-137-2)


Submitted:   May 25, 2000                     Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Green, Jr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court. See Green v. Angelone, No. CA-99-

137-2 (E.D. Va. Jan. 12, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2